      Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 1 of 27




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


                                             )
HYEWOONG YOON,                               )
                       Plaintiff,            )
                                             )
           v.                                )     Civil Action No.:
                                             )     1:19-CV-10351-WGY
HYUNWOOK JOO a/k/a HYUN WOOK JOO a/k/a       )
HYUN W. JOO a/k/a HYUN-WOOK JOO a/k/a        )
HARRY JOO a/k/a HARRY H. JOO a/k/a HARRY     )
HYUN JOO a/k/a HARRY HYUNWOOK JOO a/k/a      )
HARRY HYUN-WOOK JOO,                         )
                                             )
                       Defendant.            )
                                             )




                       DEFENDANT HYUNWOOK JOO’S
                OPPOSITION TO PLAINTIFF HYEWOONG YOON’S
                    MOTION TO AMEND THE COMPLAINT
    Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 2 of 27




                            TABLE OF CONTENTS


TABLE OF CONTENTS………………………………………………………………………….i

TABLE OF AUTHORITIES…………………………………………………………………….iii

PRELIMINARY STATEMENT………………………………………………………………….1

ARGUMENT……………………………………………………………………………………..2

 A. Plaintiff’s Motion to Amend does not Comply with Local Rule 7.1 …………………….2

 B. The Plaintiff’s Proposed Amended Complaint is Futile and Therefore
    the Motion to Amend Should be Denied………………………………………………….4

       1. Plaintiff has not Alleged a Viable M.G.L. c. 93A Claim Against
          Mr. Joo…………………………………………………………………………….5

       2. Plaintiff’s Breach Claims with Regard to Tutoring Services are
          Futile………………………………………………………………………………6

       3. Plaintiff has not Alleged a Viable Claim for Unjust Enrichment…………………7

       4. Plaintiff has not Alleged a Viable Claim for Invasion of Privacy………………...9

       5. Plaintiff's Motion to Amend is Futile as to the Proposed
          Causes of Action which are Transferred from the Original Pleading……………10

                 a.    Counts I and III: Contract……………………………………….10

                 b.    Count IV: Fiduciary Duty……………………………………….11

                 c.    Counts V an VI: Fraud and Conversion…………………………12

                 d.    Counts IX and X: Defamation and Derogation………………….13

                 e.    Count XII: Infliction of Emotional Distress…………………….14




                                        i
   Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 3 of 27




                       TABLE OF CONTENTS (continued)



        6. Plaintiff’s Motion to Amend is Futile because it Does not Remedy
           this Court’s Lack of Personal Jurisdiction over Mr. Joo………………………...16

                a.     Defendant’s Alleged Trip to Massachusetts in June 2016 is no
                       Basis for Jurisdiction……………………………………………..17

                b.     Defendant’s Alleged Acts Regarding Plaintiff’s
                       Immigration Information are no Basis for Jurisdiction…………..18

                c.     Plaintiff’s Alleged Defamatory Acts are no Basis for
                       Jurisdiction……………………………………………………….18

   C.     Even if the Motion to Amend were not Futile for Lack of Jurisdiction,
          it would Still be Futile due to Improper Venue………………………………….19

CONCLUSION…………………………………………………………………………………..20




                                       ii
      Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 4 of 27




                         TABLE OF AUTHORITIES

Acosta-Mestre v. Hilton Int'l of Puerto Rico, Inc.,
      156 F.3d 49 (1st Cir. 1998)………………………………………………………………4

Agis v. Howard Johnson Co.,
        371 Mass. 140, 355 N.E.2d 315(1976) …………………………………………………15

Ansin v. River Oaks Furniture, Inc.,
       105 F.3d 745 (1st Cir. 1997)…………………………………………………………….12

Ashcroft v. Iqbal,
       556 U.S. 662 (2009) ……………………………………………………………………….6

Ayash v. Dana-Faber Cancer Institute,
       443 Mass. 367 (2005) ……………………………………………………………………9

Barous v. Emanuel,
      2018 WL 6067509 (D. Mass. 2018) ……………………………………………………17

Bell Atl. Corp. v. Twombly,
        550 U.S. 544 (2007) ……………………………………………………………………..5

Bethlehem Fabricators v. H.D. Watts Co.,
       286 Mass. 556 (1934) ………………………………………………………………...8,13

Bos. Med. Ctr. Corp. v. Sec’y of Executive Office of Health & Human Servs.,
      463 Mass. 447 (2012)…………………………………………………………………….8

Brooks v. AIG SunAmerica Life Assur. Co.,
       480 F.3d 579 (1st Cir. 2007) ……………………………………………………………10

Buck v. American Airlines, Inc.,
       476 F.3d 29 (1st Cir. 2007) ……………………………………………………………..10

Calder v. Jones,
       465 U.S. 783 (1984) …………………………………………………………………….18

De Cavalcante v. C.I.R.,
      620 F.2d 23 (3d Cir.1980) ………………………………………………………………18

Doe v. Harbor Schools, Inc.,
       446 Mass. 245 (2006) …………………………………………………………………...11

Doyle v. Hasbro, Inc.,
       103 F.3d 186 (1 Cir., 1996) ……………………………………………………………...15



                                     iii
      Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 5 of 27




                     TABLE OF AUTHORITIES (continued)

Educadores Puertorriquenos en Accion v. Hernandez,
      367 F.3d 61 (1st Cir. 2004) ……………………………………………………………..10

Felt v. Conway,
        16 F.Supp.3d 1 (D. Mass. 2014) ………………………………………………………..13

First Choice Armor & Equip., Inc. v. Toyobo America, Inc.,
        839 F. Supp. 2d 407 (D. Mass. 2012)…………………………………………………..12

Glassman v. Computervision Corp.,
      90 F.3d 617(1st Cir. 1996) ………………………………………………………………4

Gould Electronics Inc. v. U.S.,
      220 F.3d 169 (3d Cir.2000) ………………………………………………………….6, 18

Hanover Ins. Co. v. Sutton,
      46 Mass. App. Ct. 153, 46 Mass. App. Ct. 153 (1999)………………………………….12

Harlow v. Children’s Hosp.,
      432 F.3d 50 (1st Cir. 2005)………………………………………………………………16

Helicopteros Nacionales de Colombia, S.A. v. Hall,
       466 U.S. 408 (1984) ………………………………………………………………….16,17

Kravetz v. U.S. Trust, Co.,
       941 F. Supp. 1295 (D. Mass. 1996)……………………………………………………...11

Metro. Life Ins. Co. v. Cotter,
       464 Mass. 623 (2013)……………………………………………………………………..8

Mullaly v. Sunrise Senior Living Mgmt., Inc.,
       224 F. Supp. 3d 117 (D. Mass. 2016) ……………………………………………………3

Pagliuca v. Boston,
       35 Mass. App. Ct. 820 (1994).…………………………………………………………..15

Parkas v. Texas Instruments, Inc.,
       429 F.2d 849 (1st Cir. 1970) ……………………………………………………………..2

Payton v. Abbott Labs, 386 Mass.
       437 N.E.2d 171 (1982) ………………………………………………………………….15




                                    iv
      Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 6 of 27




                     TABLE OF AUTHORITIES (continued)

Platten v. HG Bermuda Exempted Ltd.,
       437 F.3d 118 (1st Cir. 2006) …………………………………………………………..16

Rice v. Stone,
        1 Allen 556, 570, 83 Mass. 566 (1861) ………………………………………………..14

Ruiz v. Bally Total Fitness Holding Corp.,
        496 F.3d 1 (1st Cir. 2007) ………………………………………………………………4

Ruiz Rivera v. Pfizer Pharm., LLC,
       521 F.3d 76, 84 (1st Cir. 2008) …………………………………………………………5

Sears Petroleum & Transport Corp. v. Ice Ban America, Inc.,
       217 F.R.D. 305 (N.D.N.Y. 2003) ……………………………………………………….3

Schlesinger v. Merrill Lynch, et al.,
       409 Mass. 514 (1991) …………………………………………………………………...9

Shea v. Porter, C.A.,
       2012 WL 13051087 (D. Mass. Mar. 5, 2012) …………………………………………..6

SiOnyx, LLC v. Hamamatsu Photoics K.K.,
      332 F. Supp. 3d 446 (D. Mass 2018)……………………………………………………7

Taylor v. Swartwout,
       445 F. Supp. 2d 98 (D.Mass. 2006) ……………………………………………………13

Tetrault v. Mahoney, Hawkes & Goldings,
       425 Mass. 456, 681 N.E.2d 1189 (1997) ……………………………………………….15

Ticketmaster-New York, Inc. v. Alioto,
       26 F.3d 201 (1st Cir. 1994) ……………………………………………………………..19

Transamerica Ins. Co. v. KMS Patriots, L.P.,
      52 Mass. App. Ct. 1896 (2001) …………………………………………………………..9

United Elec., Radio & Mach. Workers of Am. v. 163 Pleasant St. Corp.,
       960 F.2d 1080, (1st Cir. 1992) ………………………………………………………16,17

United Zinc Cos. v. Harwood,
       216 Mass. 474 (1914) …………………………………………………………………8,13

Washington v. Hovensa LLC,
      652 F.3d 340(3d Cir. 2011) …………………………………………………………...6,18



                                    v
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 7 of 27




       Defendant Hyunwook Joo (“Mr. Joo”) respectfully requests that this Court deny Plaintiff

Hyewoong Yoon’s Motion to Amend the Complaint (“Motion to Amend”). Plaintiff’s requested

amendment should be denied because it does not comply with Local Rule 7.1(b) and is futile.

        I.     PRELIMINARY STATEMENT

       Plaintiff filed his Complaint on February 22, 2019. On April 30, 2019, Mr. Joo filed an

Answer. Plaintiff had more than two months after serving his Complaint to amend it as of right

but he did not. Rather, Plaintiff waited to move to amend his Complaint until after Mr. Joo’s

filing of a Motion for Judgment on the Pleadings. This was no coincidence. In his pending

Motion for Judgment on the Pleadings, Mr. Joo delineated the many defects in Plaintiff’s

Complaint. Plaintiff now attempts, unsuccessfully, to cure the defects in his Complaint.

       Plaintiff’s Motion to Amend seeks to cure the Plaintiff’s lack of standing for many of the

claims alleged in the initial Complain by alleging that his father, on June 7, 2019 -- after Mr. Joo

sought the dismissal of the claims for lack of standing -- assigned his rights to claims against Mr.

Joo to the Plaintiff. See Plaintiff’s Motion to Amend, ¶1. Plaintiff also seeks to itemize damages

that Plaintiff had “already stated in the original Complaint” and allege facts relating to Boston

Tutelage. See Plaintiff’s Motion to Amend, ¶2. Plaintiff’s proposed Amended Complaint also

seeks to include a newly pled M.G.L. c. 93A claim, along with claims for invasion of privacy,

unjust enrichment and contract claims relating to a company that is not even proposed to be

added as a party. Plaintiffs proposed Amended Complaint also seeks to add allegations that Mr.

Joo allegedly accessed Plaintiff’s visa application in Massachusetts, see Plaintiff’s Motion to

Amend, ¶3, and to add exhibits of write transfers for tutoring, see Plaintiff’s Motion to Amend,

¶4, and to rectify the damages alleged in the Complaint “after a closer review of the records[.]”

See Plaintiff’s Motion to Amend, ¶6.



                                                 1
         Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 8 of 27




        Plaintiff Motion to Amend, however, violates Local Rule 7.1 and falls short of citing

adequate legal authority or factual basis as to why Plaintiff should be entitled to amend the

Complaint and therefore should be denied on the basis of futility.

        III.      ARGUMENT

        Plaintiff’s Motion to Amend should be denied because it does not comply with Local

Rule 7.1 and is futile.

        A.        PLAINTIFF’S MOTION TO AMEND THE COMPLAINT SHOULD BE
                  DENIED BECAUSE IT DOES NOT COMPLY WITH LOCAL RULE 7.1

        According to Local Rule 7.1,

               [a] party filing a motion shall at the same time file a memorandum of
               reasons, including citation of supporting authorities, why the motion
               should be granted. Affidavits and other documents setting forth or
               evidencing facts on which the motion is based shall be filed with the
               motion.

Local Rule 7.1(b)(1) (emphasis added).

        Here, Plaintiff’s Motion to Amend does not comply with Local Rule 7.1. The reasons are

twofold. First, Local Rule 7.1 requires the concurrent filing of a memorandum of law in support

of a motion to amend. This is a requirement—not an option. Here, other than including a

cursory explanation in Plaintiff’s Motion to Amend, Plaintiff has not included a memorandum of

law in support of his motion. Plaintiff’s motion falls short of the Local Rule’s requirement that it

be accompanied by a memorandum of law stating the reasons, and supporting authorities, why

his motion should be granted. Therefore, Plaintiff’s motion should be denied.

        Second, Local Rule 7.1 requires a moving party to include citations of supporting

authorities explaining why a motion should be granted. See Local Rule 7.1(b)(1). Plaintiff’s

perfunctory references to legal authority are inadequate to comply with the requirements of the

applicable rules. Plaintiff cites Parkas v. Texas Instruments, Inc., 429 F.2d 849 (1st Cir. 1970)



                                                 2
         Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 9 of 27




for the legal standard governing whether leave to amend should be granted and cites Sears

Petroleum & Transport Corp. v. Ice Ban America, Inc., 217 F.R.D. 305 (N.D. New York 2003)

as the sole legal support for his contention that he did not have a legal obligation to consider

jurisdiction and venue when drafting his original Complaint and should be free to amend it to

include such facts in response to a motion for judgment on the pleadings. These cases alone do

not provide a legal basis for granting Plaintiff’s Motion to Amend.

        Sears Petroleum does not stand for the proposition Plaintiff contends in his Motion to

Amend. Rather than state that a plaintiff is not obligated to consider jurisdiction and venue when

drafting a court complaint, Sears Petroleum merely states that a court receiving a motion for

judgment on the pleadings can convert the motion to one for summary judgment (something

Plaintiff does not request).1 217 F.R.D. at 306-08. Moreover, Sears Petroleum is a case from the

United States District Court for the Northern District of New York and it has no precedential

value in this Court.

        Moreover, although Plaintiff seeks to rectify the lack of standing through the Amended

Complaint by alleging that his father assigned his right as to contract and tort claims to the

Plaintiff, the Motion to Amend does not cite any legal authority to support this.2 Equally fatal to

Plaintiff’s Amended Complaint is that many of the claims he seeks to advance on his father’s

behalf, as explained below, are in fact not assignable. Massachusetts courts do not permit a



1
  If the Court decides to so convert this motion, or otherwise finds that there is any genuine issue of
material fact relating to jurisdiction or venue, which it should not do, then Defendant requests that the
Court direct discovery limited to those issues to proceed to be followed if appropriate by the resumption
of dispositive motion practice regarding these issues. See, e.g., Mullaly v. Sunrise Senior Living Mgmt.,
Inc., 224 F. Supp. 3d 117, 121 (D. Mass. 2016).
2
  It also appears that Plaintiff is attempting to justify the deficiencies in the Complaint based on the
Plaintiff’s knowledge when the Complaint was drafted. This argument has no merit. Plaintiff was
represented by counsel when the Complaint was filed, and the Complaint was not filed pro se.



                                                   3
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 10 of 27




moving party to foist the burden of legal research and analysis upon the adverse party, seeking to

surprise the adverse party in a reply or at oral argument with legal authority it was entitled to see

in the motion, and for this reason the Motion to Amend should be denied.

       Moreover, Plaintiff had ample time to amend his Complaint as of right to include

appropriate notice of facts supporting jurisdiction and venue, but failed to do so. He not only

waited until Mr. Joo filed an Answer, eliminating his ability to amend as of right, Plaintiff also

waited until after Mr. Joo filed a Motion for Judgment on the Pleadings seeking dismissal

because of, among other things, the Court’s lack of personal jurisdiction. Under such

circumstances, the Court should deny Plaintiff’s Motion to Amend as the amendment is an

apparent attempt to address the flaws Mr. Joo highlighted in his Motion for Judgment on the

Pleadings. See, e.g., Acosta-Mestre v. Hilton Int'l of Puerto Rico, Inc., 156 F.3d 49, 51 (1st Cir.

1998), citing 6 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and

Procedure §1487, at 611 (2d ed.1990) (“the liberal amendment policy prescribed by Rule 15(a)

does not mean that leave will be granted in all cases”).

       B.      THE PLAINTIFF’S AMENDED COMPLAINT IS FUTILE AND THE
               MOTION TO AMEND SHOULD BE DENIED

       UnderFed. R. Civ. P. 15(a)(2) a motion to amend a complaint should be denied if futile.

“Futility’ means that the complaint, as amended, would fail to state a claim upon which relief

could be granted.” Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996). In

reviewing for futility, this Court is tasked with applying the motion to dismiss 12(b)(6) legal

sufficiency standard. Id. On a motion to dismiss, the court “must assume the truth of all well-

plead[ed] facts and give . . . plaintiff the benefit of all reasonable inferences therefrom.” Ruiz v.

Bally Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing Rogan v. Menino, 175

F.3d 75, 77 (1st Cir. 1999)). To survive a motion to dismiss, a complaint must state a claim that



                                                 4
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 11 of 27




is plausible on its face. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). That is,

“[f]actual allegations must be enough to raise a right to relief above the speculative level, ... on

the assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. at

555 (citations omitted). Dismissal is appropriate in circumstances in which the facts as alleged

do not “possess enough heft to show that plaintiff is entitled to relief.” Ruiz Rivera v. Pfizer

Pharm., LLC, 521 F.3d 76, 84 (1st Cir. 2008) (alterations omitted) (internal quotations omitted).

        In applying the aforementioned standard here, the Court should deny Plaintiff’s Motion

to Amend for futility.

          1.    Plaintiff Has Not Alleged A Viable M.G.L. c. 93A Claim Against Mr. Joo

        The Amended Complaint’s M.G.L. c. 93A claim (Count VI) against Mr. Joo fails as a

matter of law and therefore, is futile and the Motion to Amend should be denied. Plaintiff’s

Amended Complaint purports to add a c. 93A claim against Mr. Joo. Although Plaintiff makes

certain allegations relating to Boston Tutelage in the Amended Complaint, Plaintiff does not

allege any facts that even remotely describe Mr. Joo’s employment or business relationship, to

the extent he had any, with Boston Tutelage. Moreover, although Plaintiff attached an alleged

corporate statement to the Proposed Amended Complaint in Exhibit E, the only named principal

on the document is Kim, Chung U—not Mr. Joo.

        Plaintiff appears to allege that Mr. Joo somehow allegedly received payments for tutors

that Plaintiff made to Boston Tutelage, a company in which Plaintiff does not allege Defendant

has ever had any actual legal interest. There is no hint in Plaintiff’s Affidavit or Amended

Complaint as to any evidence whatsoever establishing that Mr. Joo received these funds.3


3
 Similarly, Plaintiff also seems to imply that, in addition to receiving funds, Defendant somehow directed
a company in which he had no actual legal interest to send a tutor to Massachusetts. These allegations are
not even specific, and come again with no hint at all as to any actual evidence indicating that Defendant
did so.


                                                    5
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 12 of 27




Plaintiff also does not seek to add Boston Tutelage or its actual principal, who Plaintiff identifies

in his Affidavit, as parties to this action, even though he alleges they defrauded him.4

        Aside from Plaintiff’s conclusory and speculative allegations in the Proposed Amended

Complaint that fall short of the Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) pleading standard,

the Plaintiff has not plead any facts that can remotely support a M.G.L. c. 93A claim against Mr.

Joo. See Shea v. Porter, C.A. No. 08-12148-MLW, 2012 WL 13051087, at *6 (D. Mass. Mar. 5,

2012) (noting that “[t]he First Circuit has applied Iqbal in holding complaints to be insufficient

when they contain allegations that, while factual, are so threadbare or speculative that they fail to

cross the line between the conclusory and the factual.” (internal citations and quotations

omitted)); see also e.g,, De Cavalcante v. C.I.R., 620 F.2d 23, 26–27 (3d Cir.1980) (when

charged with making evidentiary determinations, court may find that self-serving affidavits

absent evidentiary support are insufficiently probative). See also Gould Electronics Inc. v.

U.S., 220 F.3d 169, 176 (3d Cir.2000); Washington v. Hovensa LLC, 652 F.3d 340, 346–47 (3d

Cir.2011).

        Put simply, there are no credible, non-conclusory allegations that Mr. Joo availed himself

of commerce in Massachusetts through Boston Tutelage. Plaintiff has not alleged a viable c. 93A

claim and the claim is futile. Therefore, Plaintiff’s Motion to Amend should be denied.

             2. Plaintiff’s Breach Claims With Regard to Tutoring Services Are Futile

        Plaintiff’s new claim for breach of contract to provide tutoring services (Count II) in the

Amended Complaint fails as a matter of law and the amendment is futile. Indeed, the Amended

Complaint does not allege any facts that identify what employment or business relationship Mr.


4
  Plaintiff’s self-serving, conclusory allegations also contradict themselves. For instance, in his Affidavit
Plaintiff states that a tutor was sent to him by Boston Tutelage (see Affidavit of Plaintiff at seventh
unnumbered paragraph) and then later states the company had no tutors (see Affidavit of Plaintiff at
eighth unnumbered paragraph).


                                                     6
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 13 of 27




Joo had with Boston Tutelage, much less does it identify any written agreement he could be

accused of breaching with Plaintiff. Without alleging any such facts, Plaintiff cannot remotely

establish that Mr. Joo had a contract with Plaintiff to provide tutoring services through Boston

Tutelage. The claim is conclusory and speculative and falls short of the applicable pleading

standard.

       Similarly, to the extent Plaintiff’s breach of the covenant of good faith and fair dealing

claim (Count III) relate to any alleged contract to provide Plaintiff with tutoring services through

Boston Tutelage, the claim fails as a matter of law and falls short of the applicable 12(b)(6)

pleading standard because the Plaintiff has not pled any facts that suggest Mr. Joo, on behalf of

Boston Tutelage, contracted with Plaintiff to provide such services. As such, Plaintiff cannot

overcome a showing of futility and the Motion to Amend should be denied..

            3.   Plaintiff has not alleged a Viable Claim for Unjust Enrichment

       To prevail on an unjust enrichment claim, a plaintiff needs to establish the following

three elements: “(1) a benefit conferred on the defendant by the plaintiff; (2) an appreciation or

knowledge by the defendant of the benefit; and (3) acceptance or retention by the defendant of

the benefit under the circumstances would be inequitable without payment of its value.” SiOnyx,

LLC v. Hamamatsu Photoics K.K., 332 F. Supp. 3d 446, 472 (D. Mass 2018) (internal citations

and quotations omitted). “A plaintiff asserting a claim for unjust enrichment must establish not

only that the defendant received a benefit, but also that such a benefit was unjust, a quality that

turns on the reasonable expectations of the parties.” Metro. Life Ins. Co. v. Cotter, 464 Mass.

623, 644 (2013) (internal quotations omitted). “A plaintiff is not entitled to recover on a theory

of quantum meruit where there is a valid contract that defines the obligations of the parties.” Bos.




                                                 7
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 14 of 27




Med. Ctr. Corp. v. Sec’y of Executive Office of Health & Human Servs., 463 Mass. 447, 467

(2012) (citations omitted).

       Here, Plaintiff alleged an unjust enrichment claim in Count VIII of the Amended

Complaint. Plaintiff’s claim alleged that Mr. Joo “converted approximately $536,850.00” of

funds received from Plaintiff’s father for Plaintiff’s tutoring services for personal use. See

Amended Complaint, ¶ 32.

       The claim, however, cannot survive the applicable Twombly/Iqbal pleading standard

because Plaintiff is not credibly alleging that Mr. Joo received any of Plaintiff’s money. Rather,

Plaintiff alleges that Mr. Joo received money belonging to Plaintiff’s father. Plaintiff further

alleged that his father assigned the rights as to such claims to Plaintiff. The law does not,

however, permit Mr. Joo’s father to assign his alleged claim for unjust enrichment to Plaintiff.

Plaintiff’s father’s unjust enrichment claim is not assignable because the injury suffered by the

injury is personal to Plaintiff’s father. See e.g., Bethlehem Fabricators v. H.D. Watts Co., 286

Mass. 556, 566–567 (1934); United Zinc Cos. V. Harwood, 216 Mass. 474, 479 (1914); Rice v.

Stone, 83 Mass. 566, 570 (1861). Plaintiff does not even attempt to provide any legal authority

regarding his right to assign any of the claims at issue.

       Moreover, even if the cause of action was assignable, the allegations regarding unjust

enrichment which are not obviously time-barred (namely those relating to Boston Tutelage, a

company which Plaintiff does not allege Mr. Joo either operated or owned) still fail because they

“soun in fraud” but fails to meet the heightened pleading standard of Fed. R. Civ. P. 9(b). See;

Ezell v. Lexington Insurance Company, 286 F.Supp.3d 292, 301 (D.Mass. 2017) (applying

Florida law) (“Where the unjust enrichment claim sounds in fraud, it must meet the heightened

pleading standards set forth in Fed. R. Civ. P. 9(b).”); see also Fed. R. Civ. P. 9(b) (“In alleging




                                                  8
          Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 15 of 27




fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake. Malice, intent, knowledge, and other conditions of a person's mind may be alleged

generally.”). Additionally, Plaintiff does not allege that Mr. Joo’s alleged act giving rise to the

unjust enrichment claim occurred in Massachusetts5 and therefore such allegations could not

serve as a basis for jurisdiction over Defendant, and adding such claims to the pleading would be

futile.

          And finally the amended pleading contains no credible allegations that Mr. Joo is

responsible for acts involving Boston Tutelage.

             4.   Plaintiff has not alleged a Viable Claim for Invasion of Privacy

          Massachusetts law requires an invasion of privacy to be “unreasonable, substantial or

serious” and requires the information to be subject to a high level of confidentiality in order to be

protected. See, e.g,, Ayash v. Dana-Faber Cancer Institute, 443 Mass. 367, 382 (2005);

Transamerica Ins. Co. v. KMS Patriots, L.P., 52 Mass. App. Ct. 189, 195–196 (2001);

Schlesinger v. Merrill Lynch, et al., 409 Mass. 514, 519–519 (1991). Here, Plaintiff’s invasion of

privacy claim (Count IX) falls short of meeting this standard and the Amended Complaint if is

futile.

          First, to the extent the Mr. Joo allegedly obtained information about Plaintiff’s

immigration status while in Massachusetts—which Mr. Joo does not concede— the allegation is

insufficient to meet the pleading standard because Mr. Joo and Plaintiff knew each other for

years, and it was not unreasonable for Mr. Joo to know Plaintiff’s immigration status and be

familiar with his immigration filings.         Second, even if the subsequent disclosure of the

immigration status to the reporter did constitute an actionable “invasion of privacy,” Plaintiff


5
  The Amended Complaint alleges that the financial transfers at issue occurred between Plaintiff’s father
in Korea and Boston Tutelage in New Jersey.


                                                    9
       Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 16 of 27




does not allege that this disclosure happened in Massachusetts, and as a result it cannot form the

basis for jurisdiction in this action (indeed, it is questionable whether Massachusetts law would

even govern this disclosure).

       Accordingly, adding such claims to the pleading would be futile.

            5. Plaintiff's Motion to Amend is Futile as to the Proposed Claims Alleged in
               the Original Complaint

       Plaintiff’s Motion to Amend is futile because the causes of action it continues to assert

from the original pleading are barred by the applicable statutes of limitations, or are otherwise

fatally deficient as described below. As such, the Motion should be denied

       a.      Counts I and III: Contract

       Counts I and II are futile because the Plaintiff has not plead the existence of a contract.

       For a contract claim to survive a motion to dismiss, “[p]laintiffs ... must do more than

allege, in conclusory fashion, that the defendant breached the contract, by describing, with

“substantial certainty,” the specific contractual promise the defendant failed to keep.” Brooks v.

AIG SunAmerica Life Assur. Co., 480 F.3d 579, 586 (1st Cir. 2007). The First Circuit has

interpreted Rule 12(b)(6) to “require[ ] that plaintiffs allege a factual predicate concrete enough

to warrant further proceedings.” Buck v. American Airlines, Inc., 476 F.3d 29, 38 (1st Cir.

2007) (upholding dismissal of contract claim that failed to allege sufficient facts) (internal

quotations omitted). The First Circuit has explained that to survive a motion to dismiss “the

complaint should at least set forth minimal facts as to who did what to whom, when, where, and

why.” Educadores Puertorriquenos en Accion v. Hernandez, 367 F.3d 61, 66–67 (1st Cir. 2004).

“In a contract action, this irreducible minimum requires the pleader to explain what obligations

were imposed on each of the parties by the alleged contract.” Buck, 476 F.3d at 38 (internal

quotations omitted).



                                                10
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 17 of 27




       Here, Plaintiff has not alleged sufficient facts to survive the 12(b)(6) standard for contract

claims. First, Plaintiff has not attached a copy of any such contact between Plaintiff and Mr. Joo,

or Plaintiff’s father and Mr. Joo.

       Second, to the extent the parties had an oral contract of some sort—which Mr. Joo does

not concede—the oral contract is unenforceable under the Statute of Frauds and the claim fails as

a matter of law. The Statute of Frauds, M.G.L. c. 259 §1, provides that a contract is void if not

in writing and not to be performed within one year. M.G.L. c. 259, § 1. Here, the so-called

agreement was expressly made to cover a large span of years, from Plaintiff’s pre-teen age until

Plaintiff reached college age. Based on these facts, Plaintiff cannot, and has not, alleged a viable

contract-based claim as any such contract cannot be oral, and the pleading does not allege it was

in writing.

       Finally, even if Plaintiff had properly pled his contract claims, the events giving rise to

such allegations are not claimed to have occurred in Massachusetts. As such, they could not be

the basis for jurisdiction in this Court and asserting them here would be futile.

       For these reasons, the Amended Complaint is future and Plaintiff’s Motion to Amend

should be denied.

       b.      Count IV: Fiduciary Duty

       A claim for a breach of fiduciary duty is governed by a three-year statute of limitations.

See e.g., Doe v. Harbor Schools, Inc., 446 Mass. 245, 246 (2006); Kravetz v. U.S. Trust, Co., 941

F. Supp. 1295, 1302 (D. Mass. 1996).

       Plaintiff alleges he was 11 years old 11 years ago, in 2008. Plaintiff did not file his

Complaint until February 22, 2019—more than three years after he turned 18 years of age, a year




                                                 11
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 18 of 27




after the expiration of the applicable statute of limitations. Plaintiff does not allege any acts of

alleged breach within the past three years. As such Plaintiff’s pleading should be dismissed.

       Even if the statute of limitations did not bar this claim, a viable claim for breach of

fiduciary duty has not been pled here. A breach of fiduciary duty claim has four elements: 1)

existence of a fiduciary duty arising from a relationship between the parties, 2) breach of that

duty, 3) damages and 4) a causal relationship between the breach and the damages. See Hanover

Ins. Co. v. Sutton, 46 Mass. App. Ct. 153, 46 Mass. App. Ct. 153 (1999); Here, if there was any

fiduciary duty owed by Mr. Joo, it was owned to Plaintiff’s father, and not to Plaintiff.

       Even if Plaintiff had pled timely, assignable breach-of-fiduciary claims, the events giving

rise to such allegations are not claimed to have occurred in Massachusetts. As such, they could

not be the basis for jurisdiction in this Court and asserting them here would be futile.

       Finally, to the extent the Proposed Amended Complaint contends that events involving

Boston Tutelage occurring within the past three years constituted a breach of fiduciary duty, the

claim equally fails because there is no allegation that Mr. Joo was employed by, or in any way

affiliated with, Boston Tutelage. Moreover, Plaintiff has not explained what legal authority, if

any, exists for the assignment of his father’s rights to Plaintiff and Plaintiff does not have

standing as to this claim.

       c.      Counts V and VI: Fraud and Conversion

       A three-year statute of limitations applies to claims for conversion and common-law

fraud. See e.g., Ansin v. River Oaks Furniture, Inc., 105 F.3d 745, 752-53 (1st Cir. 1997) (noting

three-year statute of limitations for conversion claim); First Choice Armor & Equip., Inc. v.

Toyobo America, Inc., 839 F. Supp. 2d 407, 413 (D. Mass. 2012) (noting three-year statute of

limitations for fraud claim). According to the Complaint, Plaintiff was 11 years old 11 years




                                                 12
          Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 19 of 27




ago, in 2008. Thus, he reached 18 years of age seven years later, in 2015. At that time the statute

of limitations on his purported contract claim began to run, and it expired in 2018. No acts of

conversion or fraud are alleged within the past three years. As such, the counts for conversion

and fraud are barred as untimely.

          To the extent the Proposed Amended Complaint contends that events involving Boston

Tutelage occurring within the past three years constituted a fraud or conversion, the alleged

principal was Plaintiff’s father and not Plaintiff himself. Such claims cannot be assigned. See,

e.g., Bethlehem Fabricators, supra, 286 Mass. at 566–567; United Zinc Cos., supra, 216 Mass. at

479. Therefore, Plaintiff would have no standing to bring such claims even if they were not time-

barred.

          Finally, even if Plaintiff had timely, assignable fraud or conversion claims, the events

giving rise to such allegations are not claimed to have occurred in Massachusetts. As such, they

could not be the basis for jurisdiction in this Court and asserting them here would be futile.

                 d.     Counts IX and X: Defamation and Derogation

          Plaintiff attributes four alleged defamatory or disparaging statements in the Proposed

Amended Complaint to Mr. Joo. But one of these statements, in paragraph 61 of the Proposed

Amended Complaint (see ECF Docket, Document #27-1, ¶61), is not alleged to be false, and two

of the statements, in paragraphs 51 and 62 (see ECF Docket, Document #27-1, ¶¶ 51 and 62), are

not alleged to be about Plaintiff, but rather about his father. True statements are not actionable,

Taylor v. Swartwout, 445 F. Supp. 2d 98, 102 (D. Mass. 2006), nor are mere statements of

opinion, Felt v. Conway, 16 F.Supp.3d 1 (D. Mass. 2014), and Plaintiff’s father cannot assign his

right to sue in defamation to his son, see, e.g., Rice v. Stone, 1 Allen 556, 570, 83 Mass. 566, 570

(1861), meaning that Plaintiff has no standing to assert such claims on his behalf.




                                                 13
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 20 of 27




       Thus, only one statement remains that is alleged to be false and made about Plaintiff. It

is described in paragraph 70 of the Amended Complaint (see ECF Docket, Document #27-1,

¶70), namely that Plaintiff was not complying with the terms of his visa by working at his

assigned location. But the Amended Complaint does not allege that Plaintiff actually was

reporting to work, merely that he did not have to as a matter of law, such that Mr. Joo’s legal

conclusion was incorrect. To the extent Mr. Joo made this statement—which Mr. Joo does not

concede--it was an opinion based on correctly reported facts--something that is not actionable.

Therefore, the Amended Complaint does not allege a viable claim and is futile. Finally, even if

Plaintiff had properly pled his defamation claims, the events giving rise to such allegations are

not claimed to have occurred in Massachusetts. As such, they could not be the basis for

jurisdiction in this Court and asserting them here would be futile.

               e.      Count XII: Infliction of Emotional Distress

       The allegations set forth in the Amended Complaint do not rise to the level required by

the inchoate tort of “intentional infliction of emotional distress” (“IIED”) and because the claims

are barred by the applicable three-year statute of limitations.

       The Complaint alleges that Defendant would do things like call Plaintiff “retarded” and

“useless” and ban him from using certain rooms of the home and act insensitively when Plaintiff

was sick. Such incidents simply do not rise to the level required by an IIED claim. To establish

such a claim, the plaintiff must prove:

               (1) that the actor intended to inflict emotional distress or that he knew or should
               have known that emotional distress was the likely result of his conduct; (2) that
               the conduct was ‘extreme and outrageous,’ was ‘beyond all possible bounds of
               decency’ and ‘was utterly intolerable in a civilized community;’ (3) that the
               actions of the defendant were the cause of the plaintiff's distress; and (4) that the
               emotional distress sustained by the plaintiff was ‘severe’ and of a nature ‘that no
               reasonable man could be expected to endure it.’




                                                 14
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 21 of 27




Agis v. Howard Johnson Co., 371 Mass. 140, 144–45, 355 N.E.2d 315, 318–19 (1976) (internal

citation omitted). See also Doyle v. Hasbro, Inc., 103 F.3d 186, 195 (1 Cir., 1996); Tetrault v.

Mahoney, Hawkes & Goldings, 425 Mass. 456, 466, 681 N.E.2d 1189, 1197 (1997); Payton v.

Abbott Labs, 386 Mass. 540, 555, 437 N.E.2d 171 (1982). Importantly, the defendants conduct

must be more than “mere insults, indignities, threats, annoyances, petty oppressions or other

trivialities' nor even is it enough ‘that the defendant has acted with an intent which is tortuous or

even criminal, or that he has intended to inflict emotional distress, or even that his conduct has

been characterized by ‘malice’ or a degree of aggravation which would entitle the plaintiff to

punitive damages for another tort.’” Tetrault, 425 Mass. at 466, 681 N.E.2d at 1197 (quoting

Foley v. Polaroid Corp., 400 Mass. 82, 99, 508 N.E.2d 72 (1987)). Nothing but “mere insults

and petty oppressions” are alleged in the pleading.

        Moreover, even if its allegations were serious, the IIED claim is barred by the applicable

three-year statute of limitations. The statute of limitations for IIED is three years. According to

the complaint, Plaintiff was 11 years old 11 years ago, in 2008. Thus, he reached 18 years of age

seven years after that, in 2015. At that time the statute of limitations on his purported IIED claim

began to run, and it expired in 2018, three years ago, as to all events occurring before 2015. Only

events occurring since February 2016 could be asserted in an IIED claim at present, and no

specific allegations of any conduct allegedly constituting IIED appear in the pleading, and as

such the pleading is defective.6       To the extent that Plaintiff is purporting to allege causes of


6
 “We have said that where the claim arises from the intentional infliction of emotional distress, the injury
occurs on the date a plaintiff first experiences anxiety or distress which is the intended result of the
defendant's conduct.” Pagliuca v. Boston, 35 Mass. App. Ct. 820, 824 (1994). “We have narrowed this
rule to provide that, ‘[w]hen an injury . . . becomes manifest, the statute of limitations does not stay in
suspense until the full extent, gravity, or permanence of that same injury or consequential disease is
known.’” Id. at 824-825, quoting from Gore v. Daniel O'Connell's Sons, Inc., 17 Mass. App. Ct. 645, 649
(1984).



                                                    15
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 22 of 27




action on behalf of his father, the statute of limitations expired much earlier, long before the

complaint was filed.

            6. Plaintiff’s Motion to Amend is Futile As It Does Not Remedy This Court’s
               Lack Of Personal Jurisdiction Over Mr. Joo

        Plaintiff’s Motion to Amend does not dispute that Mr. Joo has no business presence in

Massachusetts, has never directed business activity purposefully towards the state, has almost

never even been present in the state and when present was there only for a limited purpose

having no connection to this lawsuit. See, e.g. Barous v. Emanuel, 2018 WL 6067509 (D. Mass.

2018) (“the court does not gain personal jurisdiction over an individual defendant simply . . .

because the defendant made a single trip to Massachusetts”), citing Walden v. Fiore, 571 U.S.

277, 285-86 (2014).7 See also Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408,

416 (1984); United Elec., Radio & Mach. Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d

1080, 1088–89 (1st Cir. 1992)

        As such, the Amended Complaint is futile because it is subject to dismissal for lack of

jurisdiction and venue.




7
  Courts can have so-called “specific jurisdiction” over a defendant as to a specific cause of action if that
cause of action is sufficiently connected to the limited forum contact. Harlow v. Children’s Hosp., 432
F.3d 50, 60-61 (1st Cir. 2005). But Plaintiff has advanced no argument in favor of specific jurisdiction,
and to do so requires that “the evidence produced to support specific jurisdiction must show that the cause
of action either arises directly out of, or is related to, the defendant’s forum-based contacts.” In Harlow,
the court explained that this “requires a showing of a material connection,” and that “the defendant’s
[forum]-state conduct must form an ‘important, or [at least] material, element of proof’ in the plaintiff’s
case.” Such is simply not even arguably the case here, and even if it were only a tiny fraction of the
causes of action set forth in the pleading could be connected with the forum contacts, such that all the
others would have to be dismissed. See, e.g., Platten v. HG Bermuda Exempted Ltd., 437 F.3d 118, 136
(1st Cir. 2006) (“[t]his court ‘steadfastly reject[s] the exercise of personal jurisdiction whenever the
connection between the cause of action and the defendant's forum-state contacts seems attenuated and
indirect”). For instance, only four of the 55 alleged wire payments claimed in Plaintiff’s Exhibit G in
support of his Motion to Amend, only the four most recent ones, were supposedly made to Boston
Tutelage. Payments made before that are not even allegedly connected with Massachusetts in any manner.


                                                     16
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 23 of 27




            a. Defendant’s Alleged Trip to Massachusetts in June 2016 is No Basis
               for Jurisdiction

        Plaintiff is contending that one isolated trip into Massachusetts by Defendant for the

purpose of furnishing Plaintiff’s apartment (see Plaintiff Affidavit in Support of Motion to

Amend at page 1, third bullet point, describing the purpose of the visit) provides sufficient legal

basis for asserting all the claims set forth in the proposed amended pleading, none of which have

anything to do with home furnishings. Plaintiff’s papers do not dispute that Defendant has no

business presence in Massachusetts, has never directed business activity purposefully towards

the state, has almost never even been present in the state and when present was there only for a

limited purpose having no connection to this lawsuit. See, e.g. Barous v. Emanuel, 2018 WL

6067509 (D. Mass. 2018) (“the court does not gain personal jurisdiction over an individual

defendant simply . . . because the defendant made a single trip to Massachusetts”), citing Walden

v. Fiore, 571 U.S. 277, 285-86 (2014). See also Helicopteros Nacionales de Colombia, S.A.

supra, at 416; United Elec., Radio & Mach. Workers of Am., supra at 1088–89. Plaintiff also

attempts to allege that Mr. Joo somehow received payments for tutors that Plaintiff made to

Boston Tutelage, a company in which Plaintiff does not allege Defendant has ever had any actual

legal interest. There is no hint in Plaintiff’s Affidavit or proposed amended pleading as to any

evidence whatsoever establishing that Defendant received these funds.8 Plaintiff does not even

ask this court for leave to add Boston Tutelage or its actual principal, who Plaintiff identifies in

his Affidavit, as parties to this action, even though he alleges they defrauded him.9


8
 Similarly, Plaintiff also seems to imply that, in addition to receiving funds, Defendant somehow directed
a company in which he had no actual legal interest to send a tutor to Massachusetts. These allegations are
not even specific, and come again with no hint at all as to any actual evidence indicating that Defendant
did so.
9
 Plaintiff’s self-serving, conclusory allegations also contradict themselves. For instance, in his Affidavit
Plaintiff states that a tutor was sent to him by Boston Tutelage (see Affidavit of Plaintiff at seventh


                                                    17
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 24 of 27




       Such self-serving, conclusory allegations cannot form the basis for defeating a motion for

judgment on the pleadings based on lack of jurisdiction, and as such the filing of an amended

pleading containing such allegations would be futile. See, e.g,, De Cavalcante v. C.I.R., 620

F.2d 23, 26–27 (3d Cir.1980) (when charged with making evidentiary determinations, court may

find that self-serving affidavits absent evidentiary support are insufficiently probative). See also

Gould Electronics Inc.. supra, 220 F.3d at 176; Washington. supra, 652 F.3d at 346–47. There is

simply no credible allegation that Mr. Joo purposefully availed himself of the privilege of

conducting business in Massachusetts. He made a single visit to the State for personal reasons

and it is not alleged he was compensated in any manner for his trip.

           b. Defendant’s Alleged Acts Regarding Plaintiff’s Immigration Information are
              no Basis for Jurisdiction.

       Plaintiff’s allegation that Mr. Joo allegedly disclosed information from Plaintiff’s

immigration application is futile and cannot be a basis upon which to amend the Complaint.

Notably, Plaintiff has not alleged that any alleged disclosure of the information occurred in

Massachusetts, but rather the Proposed Amended Complaint alleges that the disclosure happened

in New Jersey. Plaintiff offers no legal authority that merely obtaining the immigration

information in Massachusetts would be separately actionable and no credible allegations that this

even occurred.

           c. Defendant’s Alleged Defamatory Acts are no Basis for Jurisdiction

       Plaintiff has no allegations in the Proposed Amended Complaint which could establish a

jurisdictional basis for a cause of action in defamation. In Calder v. Jones, 465 U.S. 783, 789-90

(1984), for instance, the court stated that a publication in California (among other places) would

give rise to jurisdiction in California because of four factors: (1) it concerned California activities

unnumbered paragraph) and then later states the company had no tutors (see Affidavit of Plaintiff at
eighth unnumbered paragraph).


                                                  18
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 25 of 27




and (2) it impugned a California resident whose career was centered in California and (3) it was

drawn from California sources and (4) the brunt of the injury to reputation was suffered in

California. Plaintiff does not allege that his career is centered in Massachusetts or that damage

to his reputation was unusually great in Massachusetts or that the activities he was accused of

happened in Massachusetts (to the contrary, they involve his work activity in New Jersey, which

was the basis of Defendant’s knowledge of him) and the source of the article was allegedly

Defendant, in New Jersey. No credible allegations of any kind are made in the Proposed

Amended Pleading that might support jurisdiction under even one of these criteria, much less all

of them. Plaintiff simply does not come close to qualifying for jurisdiction under the Calder

standard. See, e.g., Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201 (1st Cir. 1994) (holding

that a conversation with a reporter by the defendant that led to an allegedly defamatory article

being published and distributed in the plaintiff’s state did not give the forum state cause to

exercise specific jurisdiction over the defendant).

       C.      EVEN IF THE MOTION TO AMEND WERE NOT FUTILE BECAUSE OF
               PERSONAL JURISDICTION, IT WOULD STILL BE FUTILE BECAUSE
               OF IMPROPER VENUE

       Even if the Amended Complaint had adequately corrected the deficiencies in the original

Complaint as to personal jurisdiction--which it did not do--it would still be futile because the

Amended Complaint would be subject to dismissal on grounds of improper venue. Plaintiff does

not even attempt to argue that venue. Citing no decisional authority whatsoever, and ignoring

the authorities cited in Mr. Joo’s Motion for Judgment on the Pleadings, Plaintiff simply asserts




                                                 19
        Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 26 of 27




in the Amended Complaint that venue is proper under 28 U.S.C. §1391(b)(3). Venue, however,

is not proper in this Court and the Amended Complaint is futile.10

        IV.     CONCLUSION

        For all of the foregoing reasons, Defendant, Mr. Joo, respectfully requests this Court

deny Plaintiff’s Motion to Amend.

        Dated: July 2, 2019                      Respectfully submitted,

                                                 Defendant, Hyunwook Joo

                                                 By his attorneys,

                                                 _______/s/Andrew C. Miller_______
                                                  Andrew Miller, Esq. (AM-4002)
                                                  KIM & BAE, LLP
                                                  Admitted Pro Hac Vice
                                                  2160 North Central Road, Suite 303
                                                  Fort Lee, NJ 07024
                                                  E-mail amiller@kimbae.com
                                                  Attorneys for Defendant

                                                 Christopher A. Kenney, BBO# 556511
                                                 cakenney@KSlegal.com
                                                 Michelle M. De Oliveira, BBO# 685455
                                                 mmdeoliveira@KSlegal.com
                                                 KENNEY & SAMS, P.C.
                                                 Reservoir Corporate Center
                                                 144 Turnpike Road
                                                 Southborough, MA 01772
                                                 Tel: (508) 490-8500
                                                 Fax: (508) 490-8501

                                                 Local Counsel for Defendant, Hyunwook Joo




10
  Even if the Motion to Amend were not futile on grounds of jurisdiction or venue, which it is, it is futile
because the doctrine of forum non conveniens dictates that this matter be transferred to the District of
New Jersey for the reasons set forth in Defendant’s Motion for Judgement on the Pleadings.


                                                    20
       Case 1:19-cv-10351-WGY Document 33 Filed 07/02/19 Page 27 of 27




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of July 2019, I caused to be electronically filed the
foregoing document with the clerk of the court by using the CM/ECF system, which was the
notice of electronic filing to all CM/ECF participants, including:

Joseph Perl, Esq.
Law Office of Joseph Perl
203 Arlington Street, Suite 2
Watertown, MA 02472
Attorney for Plaintiff
Hyewoong Yoon




                                                         /s/ Christopher A. Kenney
                                                 Christopher A. Kenney
                                                 Attorney for Defendant,
                                                 Hyunwook Joo a/k/a Hyun Wook Joo a/k/a
                                                 Hyun W. Joo a/k/a Hyun-Wook Joo a/k/a Harry
                                                 Joo a/k/a Harry H. Joo a/k/a Harry Hyun Joo
                                                 a/k/a Harry Hyunwook Joo a/k/a Harry Hyun-
                                                 Wook Joo



Dated: July 2, 2019




                                                21
